                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 ANNA ABRAHAM, MARK                            )
 ANDERSON, RONALD DRAKE,                       )
 LUTYSHIA EMERSON, LAVERNE                     )
 GALLANT, EDGELL JUSTIN, and                   )
 CYNTHIA OLIVER, individually and on           )
 behalf of other similar situated              )
 individuals                                   )          Case No. 19-cv-3028
                                               )
                Plaintiffs,                    )          Judge Robert M. Dow, Jr.
                                               )
        v.                                     )
                                               )
 STATE FARM MUTUAL                             )
 AUTOMOBILE                                    )
 INSURANCE COMPANY,                            )
                                               )
                Defendants.                    )

                          MEMORANDUM OPINION AND ORDER

       For the reasons set forth below, Plaintiffs’ motion to remand [16] is denied. Given the

passage of time and the current COVID-19 crisis, Defendant’s unbriefed motion to dismiss [11] is

stricken without prejudice to refiling on or before April 20, 2020. The parties are directed to

submit a joint status report by April 27, 2020 proposing a briefing schedule for the motion to

dismiss. This case is set for further status hearing on April 30, 2020.

I.     Background

       Plaintiffs brought a purported class action in the Circuit Court of Cook County alleging

that Defendant State Farm Mutual Automobile Insurance Company (“Defendant” or “State Farm”)

failed to pay or deny certain insurance claims, or explain the need for more information about the

claim, within a 30-day statutory period. Plaintiffs propose two classes—policyholders who made

claims and received inadequate responses from Defendant, and policyholders between 2016 and
2018—and seek declaratory or, in the alternative, injunctive relief. Defendant removed the case

to the Northern District of Illinois, claiming jurisdiction under the Class Action Fairness Act

(“CAFA”). Plaintiffs now seek remand on the ground that jurisdiction under CAFA is lacking

because Defendant has not shown the requisite amount in controversy.

       Plaintiffs Mark Anderson, Ronald Drake, Laverne Gallant, and Cynthia Oliver are

residents of the State of Michigan and State Farm policyholders. [1-1, at ¶3.] In addition to being

a State Farm policyholder, plaintiff Cynthia Oliver is currently insured by State Farm as a claimant

under a Personal Injury Protection (“PIP”) policy, due to injuries she sustained in a covered motor

vehicle accident. Id. Plaintiffs Anna Abraham, Lutyshia Emerson, and Edgell Justin are likewise

insured by State Farm by virtue of their status as PIP claimants. [Id. at ¶4.] Each of the plaintiffs

is thus a State Farm policyholder, a State Farm PIP claimant, or both.

       Defendant State Farm Mutual Automobile Insurance Company is an Illinois corporation.

State Farm regularly sells automobile insurance (including PIP coverage) and is an underwriter of

automobile insurance within the states of Delaware, Florida, Hawaii, Kansas, Kentucky,

Massachusetts, Michigan, Minnesota, New York, North Dakota, Oregon, Pennsylvania, Texas,

and Utah (the “PIP states”). [17-2, at ¶¶ 5-6.] The PIP states have no fault auto-insurance statutes

that regulate the sale, issuance, and administration of PIP coverage. [Id. at ¶ 11.] The PIP statute

in each of these states regulates (at a minimum) insurance coverage for medical expenses and lost

wages arising from injuries incurred in an auto accident. [Id. at ¶ 12.]

       PIP coverage is afforded to the injured person on a no-fault basis; that is, without regard to

the injured person’s relative fault in causing the auto accident that gave rise to that person’s

injuries. [Id. at ¶ 13.] Under the laws of each of the PIP states, a PIP insurer presented with a claim

for PIP benefits—typically in the form of a medical bill—must take some form of meaningful



                                                  2
action within 30 days of the insurer’s receipt of the claim. [Id. at ¶ 114.] A PIP insurer presented

with a claim for PIP benefits must:

       • Pay all or part of the claim;

       • Advise the claimant in writing, within 30 days of the insurer’s receipt of the claim, that

       further, specified information or verification is required in order to process the claim; or

       • Advise the claimant in writing, within 30 days of the insurer’s receipt of the claim, that

       all or part of the claim is denied. [Id. at ¶ 15.]

In the event that the PIP insurer denies all or part of the claim, it must advise the claimant in

writing, within 30 days of the insurer’s receipt of the claim, of the reason(s) for the denial. [Id. at

¶ 16.] The legal standards described above are uniform throughout the PIP states. [Id. at ¶ 17.]

       Plaintiffs Abraham, Emerson, Justin, and Oliver submitted certain medical-expense-related

PIP claims and received letters from Defendants stating, in relevant part, “This matter is presently

under investigation and as soon as a determination has been made, you will be notified.” [Id. at ¶¶

23-24.] Plaintiffs assert that the letters do not comply with the PIP statues because they do not pay

the claim, deny the claim, or inform the client of a need for more information within 30 days. [Id.

at ¶ 28.] Plaintiffs also claim that, by employing these practices, Defendant unilaterally diminished

the value of the auto policies (and, more particularly, the PIP coverage) that it sold and issued to

Plaintiff Anderson, Gallant, and Oliver. [Id. at ¶ 32.]

       Plaintiffs commenced this purported class action lawsuit in the Circuit Court of Cook

County, Illinois on March 25, 2019. The complaint outlines two proposed classes. Proposed Class

A is all PIP claimants in the PIP states who, since March 25, 2016, submitted to State Farm a claim

for PIP benefits to which State Farm responded that it was investigating, offered no explanation

for failing to complete its investigation within 30 days, and neither paid within 30 days nor



                                                   3
communicated in writing the reason for withholding benefits within 30 days. [Id. at ¶ 33.]

Proposed Class B is all of State Farm’s current auto insurance policyholders in the PIP states. [Id.]

       Count I seeks a declaration that Defendant’s “we’re investigating” letters violate the legal

requirements for handling PIP claims in the PIP states. [Id. at ¶ 36.] In the alternative, Count II

seeks an injunction ordering Defendant to comply with the various PIP statutes and, within the 30-

day window, either pay claims or explain that additional information is needed or deny the claim

an provide an explanation for the denial. [Id. at ¶ 57.]

       On May 3, 2019, State Farm removed the case to this Court, ostensibly under the Class

Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). Plaintiffs moved to remand. [16.]

       Plaintiff Abraham [see 1-2], Plaintiff Emerson [see 1-3], Plaintiff Edgell [see 1-4], and

Plaintiff Oliver [see 1-5] also filed suits against State Farm in the Circuit Court of Wayne County,

Michigan. The complaints in those cases assert, among other things, that State Farm refused to

pay or unreasonably delayed paying PIP benefits and seek at least $25,000 each in damages.

II.    Legal Standard

       Removal of actions from state to federal court is governed by 28 U.S.C. § 1441. That statute

provides that, except as otherwise provided, “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant or

the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a). Under CAFA, federal courts have

jurisdiction over cases in which the amount in controversy exceeds $5 million, the class contains

at least 100 members, and, as relevant here, “any member of a class of plaintiffs is a citizen of a

State different from any defendant.” In re Safeco Ins. Co. of Am., 585 F.3d 326, 330 (7th Cir. 2009)

(citing 28 U.S.C. § 1332(d)(2)(A), (d)(5)(B)).



                                                  4
         The party invoking federal jurisdiction—here, Defendant—bears the burden of proving its

existence. Hart v. FedEx Ground Package Sys. Inc., 457 F.3d 675, 679 (7th Cir. 2006). When a

complaint fails to allege the amount of damages, the removing defendant must only assert “a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 88 (2014). “[N]o antiremoval

presumption attends cases invoking CAFA, which Congress enacted to facilitate adjudication of

certain class actions in federal court.” Id. at 89.

         “Evidence establishing the amount [in controversy] is required by §1446(c)(2)(B) only

when the plaintiff contests, or the court questions, the defendant’s allegation.” Cherokee Basin,

574 U.S. at 89. If the plaintiff subsequently seeks to remand to state court, then “both sides submit

proof and the court decides, by a preponderance of the evidence, whether the amount-in-

controversy requirement has been satisfied.” Id. (emphasis supplied). “[U]nless recovery of an

amount exceeding the jurisdictional minimum is legally impossible, the case belongs in federal

court.” Back Doctors Ltd. v. Metropolitan Property and Cas. Ins. Co., 637 F.3d 827, 830 (7th Cir.

2011).

         The fact that the relief sought is declaratory or injunctive rather than monetary does not

eliminate the need to assess an amount in controversy. Instead, a district court applying the

jurisdictional threshold must attempt to measure the amount in controversy “by the value of the

object of the litigation.” Johnson v. Hunt, 2015 WL 3396798, at *4 (N.D. Ill. May 26, 2015)

(quoting Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 347–48 (1977)).

The value of the injunctive or declaratory relief must necessarily be estimated, and may be assessed

from either party’s viewpoint. See Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 542 (7th Cir.

2006) (noting that in equitable relief cases, the amount in controversy may be “what a judgment



                                                      5
would be worth to the plaintiff, or what compliance with an injunction would cost the defendant”).

Thus, as the Seventh Circuit explained in Keeling v. Estrange Ins. Co., 660 F.3d 273, 274 (7th Cir.

2011), courts assessing the amount in controversy in lawsuits seeking prospective equitable relief

must consider, among other things, the cost to “comply with an injunction,” “if the class is right.”

For example, if an insurance company would be required either to stop charging a premium or

change the terms of its policy so that policyholders receive indemnity more frequently, the cost of

this “prospective relief cannot be ignored in the calculation of the amount in controversy.” Id.

The court of appeals also reminded courts and litigants alike of the “legally impossible” standard

to defeat CAFA jurisdiction over amount in controversy, granting a petition for leave to appeal

and summarily reversing the district court where an award greater than the $5 million statutory

threshold was “[i]mprobable, perhaps, but not impossible.” Id. at 275.

III.   Analysis

       Defendant proposes two objects of the litigation and measures of the amount in

controversy. For Proposed Class B, Defendant frames the object of the litigation as the damages

arising from the alleged diminished value of the PIP policies. [21, at 8.] Defendant submitted an

affidavit stating that the value of PIP premiums paid for 2016 through 2018 is more than $2 billion

per year; if the diminished value of the policies is even a tiny fraction of that, Defendant argues,

the $5 million CAFA threshold is met. For Proposed Class A, Defendant says the object of the

litigation is damages arising from the alleged prejudice to Plaintiffs’ ability to assess and, if

appropriate, contest State Farm’s withholding of benefits. [Id.] As a measure of damages,

Defendant multiplies Plaintiffs’ claimed minimum damages in the Michigan suits ($25,000, see,

e.g., [1-2, at 8]) by the minimum number of alleged class members (10,000) (see [1-1 at ¶ 34]).




                                                 6
[21 at 9-10.]1 This too, according to Defendant, puts more than $5 million at issue. Defendant

also provided evidence that it has paid more than $4 billion in PIP claims between 2016 and 2018

[21-1, at 2] and argues that if, as a result of this suit, it has to pay even a small fraction of that

amount, such payment will exceed the CAFA requirement.

          Plaintiffs begin by pointing out that the proposed class action complaint seeks declaratory

and injunctive relief, not any direct monetary damages. Regarding Proposed Class B, Plaintiffs

note that Defendant did not affirmatively allege any particular dollar amount for the diminished

value of the PIP policies and argues that Defendant therefore made no plausible allegation of the

diminished value of the policies. Addressing Proposed Class A, Plaintiffs assert that the Michigan

lawsuits are separate and not the object of this litigation. Additionally, Plaintiffs claim that a win

in this lawsuit would not cause any insurance benefits or payouts to flow directly to Plaintiffs, and

that looking at possible future lawsuits against Defendant following this one would be too

speculative to be a plausible allegation. [23, at 4.] Plaintiffs also state that they are not claiming

(in this suit anyway) that any claims were wrongfully denied, and as a result, the $4 billion in

payouts that Defendant has made is not an acceptable basis for any amount in controversy

calculation. As a broader point, Plaintiffs argue that Defendant failed to make plausible allegations

regarding the amount in controversy and therefore Plaintiffs were not required to submit any

evidence on the matter. [23, at 10.]

          The core issue in this case is whether Defendant’s “we’re investigating” letters violated

PIP laws. Plaintiffs made that the object of the litigation when they asked for such a declaration

from this Court. Plaintiffs alleged two kinds of harm resulting from Defendant’s practices relating

to the “we’re investigating” letters, which can be used to measure the value of the object of



1
    Defendant offers more conservative estimates, still over $5,000,000, in the notice of removal. [1, at 10.]
                                                       7
litigation. Cf. Ava Acupuncture P.C. v. State Farm Mut. Auto. Ins. Co., 592 F. Supp. 2d 522, 530

(S.D.N.Y. 2008) (Plaintiffs seeking declaration that an insurer’s denial of claim forms were null

and void made the value of denied claims the object of litigation, which exceeded the jurisdictional

amount under CAFA). For Proposed Class B, the harm Plaintiffs alleged was the diminished value

of their PIP policies. [1-1 at ¶¶ 32,34.] For proposed Class A, Plaintiffs alleged that Defendant’s

practices caused them damages from the prejudice to their ability to assess and, if appropriate,

contest Defendant’s withholding of payment of PIP benefits. [1-1 at ¶ 40.]

          A.      Proposed Class B

          Based on Plaintiffs’ allegations that the value of their PIP polices was diminished by

Defendant’s practices, Defendant provided evidence that allows the Court to assess the amount in

controversy. Defendant submitted a declaration from Steve Harr, Assistant Vice President &

Actuary in the Property & Casualty Actuarial Department for State Farm, which Plaintiffs did not

object to or rebut. [21-1.] The declaration states that for each year in 2016 through 2018, in the

PIP states, more than 11 million PIP policy holders paid more than $2 billion in premiums. [Id.]

Neither Plaintiff nor Defendant alleged any exact figure for the diminution of value in these

polices. But with that many policy holders and that much in premium paid, it takes very little to

exceed the $5 million CAFA requirement. If each of the 11 million policies dropped by just 16

cents per year, that is a $5.2 million diminution in value.2 Or taking only a single year, if each of

the 11 million policies decreased in value by 46 cents, the diminution in value still exceeds $5

million.3




2
    $0.16 diminution in value x 11,000,000 policyholders x 3 years = $5,280,000.
3
    $0.46 diminution in value x 11,000,000 policyholders = $5,060,000.
                                                     8
        That is a plausible allegation, based on Defendant’s uncontested evidence. It is admittedly

not a precise measurement of the alleged diminished value of the polices, but “[e]stimating the

amount in controversy is not nuclear science,” as a removing defendant is somewhat constrained

by the plaintiff’s allegations. S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1317 (11th

Cir. 2014). As “masters of their complaint,” plaintiffs are free to purposely omit information that

would allow a defendant to allege the amount in controversy with pinpoint precision. Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 94 (2005). In many removal cases, a defendant’s allegations rely to

some extent on reasonable estimates, inferences, and deductions. Scott v. Cricket Commc’ns, LLC,

865 F.3d 189, 196 (4th Cir. 2017). Additionally, when a large amount at stake is plausibly alleged,

courts can be more confident that future contingencies do not render the allegation too uncertain

to qualify as an amount in controversy. See S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d

1312, 1317 (11th Cir. 2014) (“The larger the calculated amount at stake, the easier it is to be

confident that collection contingencies should not count for much.”); Morrison v. Allstate Indem.

Co., 228 F.3d 1255, 1270–71 (11th Cir. 2000) (“What is only merely possible with respect to one

policyholder—a sum of future claims for diminished value with a present value of $75,000—

becomes quite probable with respect to over a million policyholders. With that many policies

alleged to be in effect, we clearly cannot conclude to a legal certainty that the value of the

injunction sought in this case, if viewed in the aggregate, is too uncertain to satisfy the amount in

controversy requirement.”). Here, across 11 million PIP policy holders and $6 billion in PIP

premiums across three years, or even a single year, it is quite probable that, if Plaintiffs’ allegations

are true and the value of the policies was diminished, the amount exceeds $5 million. At the very

least, it is certainly not “legally impossible” for Plaintiffs to recover more than $5 million if their

claims have merit, so “the case belongs in federal court.” Back Doctors Ltd., 637 F.3d at 830. For



                                                   9
these reasons, Plaintiffs’ motion to remand is denied. Because the allegations regarding Class B

are sufficient to establish the amount in controversy and this Court’s jurisdiction, the Court need

not address Proposed Class A.

        B.      Delaware Cases

        The Court will briefly address two opinions, Nichols4 and First State Orthopedics5, on

which Plaintiffs rely heavily. As explained below, the Court finds both cases inapposite.

        First, Plaintiffs cite a remand order from the District of Delaware in Nichols. [17-3 at 2.]

In that case, the plaintiff class challenged Chrysler’s policy of denying workers’ compensation

benefits for all instances of spinal cord stimulators. [17-3 at 2-3.] The complaint sought an

injunction ordering Chrysler to comply with the applicable workers’ compensation laws (i.e., to

provide a good faith determination of the reasonableness and medical necessity of spinal cord

stimulators on a case-by-case basis). [17-3, at 13.] The complaint did not seek declaratory relief

finding that Chrysler had violated any workers’ compensation law, or any other statute or

regulation.

        Second, in regard to First State Orthopedics, Plaintiff provided the Court with a 57-page

transcript of a hearing on a motion to remand, including the oral ruling of the judge granting the

motion. Plaintiffs in First State Orthopedics were “trying to [wrest] from the defendants an

explanation of why [plaintiffs’] bills ha[d] been denied,” [24, at 11] and to vindicate their “right

to be informed” about the reasons their claims were denied [id. at 14]. The court found that the

object of the suit was “to be able to make an informed decision whether or not to challenge


4
 Nichols v. Chrysler LLC, No. 09-156-ER, slip op. at 1-2 n.1 (D. Del. Oct. 23, 2009) (filed on this docket
at [17-1]).
5
 First State Orthopaedics, P.A. v. Employers Ins. Co. of Wausau, C.A., No. 1:19-cv-00509-LPS (D.
Del.).(filed on this docket at [24]).


                                                   10
particular denials of claims,” [id. at 53] and that the plaintiffs were asking for a declaration that

this was their statutory right [id. at 54.]. The plaintiffs did not seek a declaration that defendants

had violated any statute or regulation.

       Both cases are distinguishable. The plaintiffs in Nichols sought no declaratory relief at all,

much less an order stating that Chrysler had broken the law. Rather, the plaintiffs sought an order

directing the defendant to give them individual assessments of their medical needs, and the amount

in controversy was a “projection of the number of class members who, (based on past experiences)

are likely to benefit individually from the relief, times the cost of the relief,” which the defendants

did not present to the court. [17-1, at 3.] Here, Plaintiffs primarily seek declaratory relief, not an

injunction, and Defendants have provided uncontested estimates of the values necessary to

determine whether the amount in controversy exceeds $5 million.

       First State Orthopedics was removed to federal court on diversity jurisdiction, not under

CAFA, so there was no presumption of removal and doubts were to be resolved in favor of remand.

That is, in fact, how the court explained its decision to remand. [24, at 53 (“[T]he law is clear that

I should be exercising doubts in this context in favor of remand and against removal of a state

court case to federal court. And I do have some doubts and I’m resolving them in favor of the

plaintiff.”).] That alone is enough to materially distinguish it from the instant case. Furthermore,

the declaratory relief at issue was a statement that plaintiffs had a right to be informed about the

reasons for denials of their claims. While Plaintiffs in this case also claim that Defendant kept

them from being informed about the reasons that benefits were withheld, here Plaintiffs do not

seek any explanation from Defendant. Rather, they seek a ruling that Defendant violated the law.

Thus their “right to be informed” is not the object of the litigation; the object is a declaration that

Defendant violated the law, which resulted in, among other things, diminished PIP policy values



                                                  11
for Plaintiffs. Neither Nichols nor First State Orthopedics has the same request for relief or object

of litigation as this case, and neither persuades the court that remand is appropriate here.

IV.    Conclusion

       For the reasons explained above, Plaintiffs’ motion to remand [16] is denied. Given the

passage of time and the current COVID-19 crisis, Defendant’s unbriefed motion to dismiss [11] is

stricken without prejudice to refiling on or before April 20, 2020. The parties are directed to

submit a joint status report by April 27, 2020 proposing a briefing schedule for the motion to

dismiss. This case is set for further status hearing on April 30, 2020.




Dated: March 24, 2019                                         ____________________________
                                                              Robert M. Dow, Jr.
                                                              United States District Judge




                                                 12
